          Case 2:19-bk-14989-WB                    Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34                                     Desc
                                                    Main Document    Page 1 of 12

Attorney or Party Name, Address, Telephone & FAX Nos.,                       FOR COURT USE ONLY
State Bar No. & Email Address
Ashley M. McDow (SBN 245114)
555 S. Flower Street, Suite 3300
Los Angeles, CA 90071-2411
Telephone: 213-972-4615
Email: amcdow@foley.com




   Individual appearing without attorney
   Attorney for Debtor

                                            UNITED STATES BANKRUPTCY COURT
                                                                      LOS ANGELES
                                      CENTRAL DISTRICT OF CALIFORNIA -Name           DIVISION
                                                                           of DIVISION

In re:                                                                       CASE NO.: 19-bk-14989
                                                                             CHAPTER: 11
Scoobeez


                                                                                   SUMMARY OF AMENDED SCHEDULES,
                                                                                        MASTER MAILING LIST,
                                                                                        AND/OR STATEMENTS
                                                                                           [LBR 1007-1(c)]
                                                               Debtor(s)

A filing fee is required to amend Schedules D or E/F (see Abbreviated Fee Schedule on the Court’s website
www.cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is required as an
attachment if creditors are being added to the Schedule D or E/F.
Are one or more creditors being added?       Yes    No

The following schedules, master mailing list or statements (check all that apply) are being amended:
         Schedule A/B          Schedule C               Schedule D               Schedule E/F             Schedule G
         Schedule H            Schedule I               Schedule J               Schedule J-2             Statement of Financial Affairs
         Statement About Your Social Security Numbers                  Statement of Intention             Master Mailing List
         Other (specify) ___________________________________________________________________

I/we declare under penalty of perjury under the laws of the United States that the amended schedules, master mailing list, and or
statements are true and correct.

Date: ______________                                                   ___________________________________________
                                                                       Debtor 1 Signature
                                                                       ___________________________________________
                                                                       Debtor 2 (Joint Debtor) Signature (if applicable)
NOTE: It is the responsibility of the Debtor, or the Debtor’s attorney, to serve copies of all amendments on all creditors
      listed in this Summary of Amended Schedules, Master Mailing List, and/or Statements, and to complete and file
      the attached Proof of Service of Document.

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

December 2015                                                           Page 1                              F 1007-1.1.AMENDED.SUMMARY
    Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                             Main Document    Page 2 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Scoobeez
                        3463 Foothill Blvd.
                        Glendale, CA 91214


                        Ashley M. McDow
                        Foley & Lardner LLP
                        555 S. Flower Street
                        Suite 3300
                        Los Angeles, CA 90071-2411


                        Accurate Background
                        7515 Irvine Center Drive
                        Irvine, CA 92618


                        ADT Security Services
                        PO Box 371878
                        Pittsburgh, PA 15250-7878


                        Alissa Guler
                        c/o Albert G. Stoll, Jr.
                        55 Francisco Street
                        Suite 403
                        San Francisco, CA 94133


                        Amazon
                        1516 Second Avenue
                        Seattle, WA 98101


                        Amazon Web Services Inc.
                        440 Terry Ave N
                        Seattle, WA 98109


                        App Group International, LLC
                        85 Broad Street, 17th Floor
                        New York, NY 10004
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                         Main Document    Page 3 of 12


                    Arturo Vega, et al.
                    c/o Eric K. Yaeckel
                    Sullivan Law Group, APC
                    2330 Third Avenue
                    San Diego, CA 92101


                    Asana
                    1550 Bryant Street, Suite 800
                    San Francisco, CA 94103


                    AT&T Corp.
                    c/o CT Corporation
                    818 Seventh Street, Suite 930
                    Los Angeles, CA 90017


                    Athens Services
                    14048 E. Valley Blvd.
                    La Puente, CA 91746


                    Avitus, Inc.
                    c/o David M. Wagner, Esq.
                    Crowley Fleck, PLLP
                    P.O. Box 10969
                    Bozeman, MT 59719


                    Azad Baban
                    c/o Justin Silverman, Esq.
                    Reisner & King LLP
                    14724 Ventura Blvd., Suite 1210
                    Sherman Oaks, CA 91403


                    Bernardo Parra
                    c/o Mancini Law Group, P.C.
                    7170 W. Grand Avenue
                    Elmwood Park, IL 60707


                    BMW Financial Services NA, LLC
                    Bankruptcy Servicer
                    AIS Portfolio Servcies, LP
                    4515 N. Santa Fe Ave., Dept. APS
                    Oklahoma City, OK 73118
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                         Main Document    Page 4 of 12


                    Booster Fuels
                    11 N. Ellsworth Avenue
                    San Mateo, CA 94403


                    California Franchise Tax Board
                    Franchise Tax Board Bankr. Section
                    PO Box 2952, MS:A-340
                    Sacramento, CA 95812-2952


                    Centalized Insolvency Operation
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    City of Glendale Water & Power
                    141 North Glendale Ave., Level 2
                    Glendale, CA 91206


                    Crescenta Valley Water District
                    2700 Foothill Blvd.
                    La Crescenta, CA 91214


                    CT Corporation System
                    as Representative
                    330 N. Brand Blvd., Suite 700
                    Attn: SPRS
                    Glendale, CA 91203


                    De'Von Walker
                    c/o David Yeremian & Associates, In
                    535 N. Brand Blvd., Suite 705
                    Glendale, CA 91203


                    Deputy General Counsel
                    The Hertz Corporation
                    8501 Williams Rd., 2DO40
                    Estero, FL 33928
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                         Main Document    Page 5 of 12


                    DSP Online Order
                    5825 Southwest Arctic Drive
                    Beaverton, OR 97005


                    Edvin Amzayan, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102


                    Edvin Yegiyan, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102


                    Emil Davtyan
                    Davtyan Professional Law Corp.
                    21900 Burbank Blvd., Suite 300
                    Woodland Hills, CA 91367


                    Enterprise Holdings, Inc.
                    600 Corporate Park Drive
                    Saint Louis, MO 63105


                    Fed Ex
                    942 South Shady Grove Road
                    Memphis, TN 38120


                    First Advantage
                    1 Concourse Parkway NE
                    Suite 200
                    Atlanta, GA 30328


                    First Insurance Funding
                    450 Skokie Blvd., Ste. 1000
                    Northbrook, IL 60062-7917
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                         Main Document    Page 6 of 12


                    Fleetwash Inc.
                    26 Law Drive
                    Fairfield, NJ 07004


                    Garo and Aroussiak Dekirmendjian
                    c/o Bulldog Commercial Real Estate
                    Attn: John Raudsep, President
                    3634 Woodcliff
                    Sherman Oaks, CA 91403


                    Global Results Communications
                    201 East Sandpointe Avenue
                    Suite 650
                    Santa Ana, CA 92707


                    Google/G Suite Software
                    1600 Amphitheatre Parkway
                    Mountain View, CA 94043


                    Graham S.P. Hollis
                    Graham Hollis APC
                    3555 Fifth Avenue, Suite 200
                    San Diego, CA 92103


                    GTR Source LLC
                    1006 Monmouth Ave
                    Lakewood, NJ 08701


                    Halo Branded Solutions
                    1500 Halo Way
                    Sterling, IL 61081


                    Hillair Capital Management LLC
                    330 Primrose Road
                    Suite 660
                    Burlingame, CA 94010
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                         Main Document    Page 7 of 12


                    Hop Capital
                    323 Sunny Isles Blvd., Suite 501
                    Sunny Isles Beach, FL 33160


                    Imran Firoz
                    c/o Brent Finch
                    Brent Finch Law
                    27200 Agoura Rd., Ste. 102
                    Agoura Hills, CA 91301


                    Indeed, Inc.
                    6433 Champion Grandview Way
                    Building 1
                    Austin, TX 78750


                    Influx Capital LLC
                    1049 Helen Avenue
                    Santa Clara, CA 95051


                    Jacob Lee DeGough
                    c/o Glenn Law Firm
                    1017 William D. Tate Ave.
                    Suite 100
                    Grapevine, TX 76051


                    Jassim M. Addal
                    c/o Law Office of Arash Alizadeh
                    7545 Irvine Center Drive
                    Suite 200
                    Irvine, CA 92618


                    LeClairRyan
                    44 Montgomery Street, Suite 3100
                    San Francisco, CA 94104


                    Liquid Web Inc.
                    2703 Ena Drive
                    Lansing, MI 48917
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                         Main Document    Page 8 of 12


                    LiveAgent
                    c/o Quality Unit, LLC
                    616 Corporate Way, Suite 2-3278
                    Valley Cottage, NY 10989


                    Lockton Companies, LLC
                    Attn: Nate Mundy, COO
                    Lockton Insurance Brokres, LLC
                    725 S. Figueroa, 35th Floor
                    Los Angeles, CA 90017


                    Mail Chimp
                    c/o The Rocket Science Group, LLC
                    675 Ponce de Leon Ave. NE
                    Suite 5000
                    Atlanta, GA 30308


                    Maria Salgado
                    c/o Nicholas J. Tsakas, Esq.
                    4267 Marina City Drive
                    Suite 512
                    Marina Del Rey, CA 90292


                    Marwan Griffin
                    c/o Aegis Law Firm, PC
                    9811 Irvine Center Drive
                    Suite 100
                    Irvine, CA 92618


                    Massinissa Bechout, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102


                    Minas Sarafian
                    c/o Simonian & Simonian, PLC
                    144 N. Glendale Ave., #228
                    Glendale, CA 91206


                    Mostafa Joharifard
                    1651 E. Edinger Ave.
                    Suite 100
                    Santa Ana, CA 92705
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                         Main Document    Page 9 of 12


                    Nate Mundy, COO
                    Lockton Companies, LLC-Pacific Seri
                    Lockton Insurance Brokres, LLC
                    725 S. Figueroa, 35th Floor
                    Los Angeles, CA 90017


                    NexGen Capital, LLC
                    c/o David Neale
                    Levene Neale Bender
                    10250 Constellation Blvd., #1700
                    Los Angeles, CA 90067


                    Office of the Director
                    Department of Motor Vehicles
                    2415 1st Avenue, MS: F101
                    Sacramento, CA 95818-2606


                    Parkway Commercial Realty
                    Attn: Laurence & Patricia Cesander
                    2485 E. Southlake Blvd.
                    Southlake, TX 76092


                    Peter Rosenthal Irrevocable Trust
                    dated 10/31/2012
                    3450 N. Verdugo Rd.
                    Glendale, CA 91208


                    Pex Cards
                    462 7th Avenue
                    21st Floor
                    New York, NY 10018


                    Premier Business Bank
                    700 S. Flower Street, #2000
                    Los Angeles, CA 90017


                    Prince Uko, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                        Main Document    Page 10 of 12


                    Queen Funding LLC
                    2221 NE 164 ST
                    North Miami Beach, FL 33160


                    Quickbooks
                    c/o Intuit Inc.
                    2700 Coast Avenue
                    Mountain View, CA 94043


                    Raef Lawson
                    8601 Lincoln Blvd.
                    Ste. 180-276
                    Los Angeles, CA 90045


                    Ready Refresh
                    4400 S. Kolmar Ave.
                    Chicago, IL 60632


                    Ready Refresh (Foothill Location)
                    4400 S. Kolmar Ave.
                    Chicago, IL 60632


                    Ring Central
                    20 Davis Drive
                    Belmont, CA 94002


                    Roy Castelanos
                    c/o Employees' Legal Advocates, LLP
                    811 Wilshire Blvd.
                    Suite 800
                    Los Angeles, CA 90017


                    Scoobeez Global, Inc.
                    3463 Foothill Blvd.
                    La Crescenta, CA 91214
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                        Main Document    Page 11 of 12


                    Sean McNair
                    c/o Hamed Yazdanpanah & Associates
                    9454 Wilshire Blvd., 6th Floor
                    Beverly Hills, CA 90212


                    Southern California Gas Company
                    PO Box 1626
                    Monterey Park, CA 91754-8626


                    Spectrum Business
                    c/o Charter Communications
                    PO Box 790261
                    Saint Louis, MO 63179


                    Steve & Millessa Oberhauser
                    c/o Sanders Bajwa LLP
                    919 Congress Ave., Suite 750
                    Austin, TX 78701


                    Steven M. Spector
                    BUCHALTER, A Professional Corporati
                    1000 Wilshire Blvd., Suite 1500
                    Los Angeles, CA 90017


                    SuperVision
                    PO Box 21636
                    Saint Paul, MN 55121


                    Swizznet
                    6075 California Avenue SW
                    Seattle, WA 98136


                    T-Mobile/T-Mobile USA Inc.
                    by American InfoSource as agent
                    PO Box 248848
                    Oklahoma City, OK 73124
Case 2:19-bk-14989-WB   Doc 39 Filed 05/10/19 Entered 05/10/19 16:25:34   Desc
                        Main Document    Page 12 of 12


                    TACAL Properties LLC
                    c/o Peloton Commercial Real Estate
                    PO Box 15039
                    San Antonio, TX 78212


                    Texas Department of Insurance
                    Dividion of Workers' Compensation
                    7551 Metro Center Drive, Suite 100
                    Austin, TX 78744


                    The Hertz Corporation
                    Attn: Casey Rodriguez, Division VP
                    2 Schoephoester Road
                    Windsor Locks, CT 06096


                    UPS
                    55 Glenlake Parkway NE
                    Atlanta, GA 30328


                    US Securities and Exchange Commissi
                    Attn: Bankruptcy Counsel
                    444 S. Flower St., Suite 900
                    Los Angeles, CA 90071-9591


                    USPS
                    475 Lenfant Plaza SW
                    Washington, DC 20260


                    Verizon
                    PO Box 489
                    Newark, NJ 07101-0489


                    WG Fund LLC
                    1734 8th Avenue
                    Suite PH
                    Brooklyn, NY 11215
